            Case 2:20-cv-03529-JMY Document 36 Filed 04/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL MELVIN, ET AL.,
                                            :      Case No. 20-cv-03529-JMY
                Plaintiffs                  :
                                            :
       v.                                   :
                                            :
HON. JAMES F. KENNEY, ET AL.,               :
                                            :
                Defendants                  :


                                           ORDER

       AND NOW, this 30th day of April, 2021, upon consideration of Plaintiffs’ Motion for

Extension of Time to File First Amended Complaint (ECF No. 35), it is hereby ORDERED that

said Motion is DENIED. As previously noted in the Court’s April 22, 2021 Order (see ECF No.

34), Plaintiffs may file an Amended Complaint consistent with Fed. R. Civ. P. 11, if desired, on

or before May 7, 2021.

IT IS SO ORDERED.



                                                   BY THE COURT:

                                                   /s/ John Milton Younge

                                                           Judge John Milton Younge
